Title: To Benjamin Franklin from the Marquis d’Auzoüer, 21 January 1780
From: Auzoüer, ——, marquis d’
To: Franklin, Benjamin


Monsieur l’ambassadeur
a auzoüer le doyen pres chataudunen bauce route de charteren beauce ce 21 janvier 1780
Je suis bien Mortifié de ne point recevoir de réponce a la lêtre que jay eu lhonneur décrire a votre éxcellance, il y a environ six semaine; par laquelle je vous supliois de vous rapeller que dans le Courant de jeuillet 1778. Mde dauzoüer dont le nom de famille est o caroll proche parante de Mrs o caroll de marillane vos amis a eu ainsi que moy lhonneur de vous aller voir a votre hotel a passy et que vous vouluste bien vous charger de sa part de plusieurs lêtres pour les faire tenire a Mr Caroll son Cousin, et que vous eutes la bonté de nous promêtre que quand vous auriez receu des nouvelles de Mrs Caroll vous nous les feriez passer. Apparament que ces lêtres ont estées interceptées; puisque nous nen navons receu aucune réponce; jengagois votre exellence par ma lêtre dyl y a six semaine de vouloir bien me marquer si vous aviez receu des nouvelles de Mrs Caroll, et si vous pansiez ainsi que vous nous fites lhonneur de nous le dire que quand vous quitteriez la france vous seriez remplacé par Mr Caroll fils. Mde dauzouer, et moy aurons la plus sensible obligation a votre éxellance de nous marquer si vous avez receu des nouvelles de Mrs Caroll, et si vous presumez que quand vous quitterez la france Mr Caroll vous remplacera. Jespere que votre éxellence voudra bien agréér les homages de Mde dauzoüer, de son nom caroll, mon épouse et mhonorer dune prompte réponce rien négallera les sentiments de ma juste reconnoissance que le tres profond respect avec lequel jay lhonneur destre Monsieur lembassadeur Votres heumble et tres obeisant Serviteur
LE Marquis Dauzoüer
Je suplie votre exellence si javois manqué a quel etiquette enver vous ce seroit fort destre instruit ayant grande envie de remplir tout ce que je doit a une personne de votre rend et de votre état.
 Notation: Danzoner Jan 21 80